Per Curiam.
This action was brought by the administrator of John W. P. Robbins, deceased, to recover the pecuniary loss sustained by Ms next of kin through his death, which is alleged to' have resulted from the negligent act of the defendant company.
It is admitted by counsel for plaintiff that the verdict in this case is excessive, and we are asked to reduce it to such sum as, in our judgment, would compensate the deceased’s father, he being the person for whose benefit the action is brought.
The case fails to show the age of the father, and it is impossible to tell what pecuniary loss he has suffered without knowing what his expectancy of life is.
The rule to show cause therefore should be made absolute.